Citation Nr: 1219758	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-25 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to September 19, 2008 and in excess of 50 percent subsequent to September 19, 2008.  

2.  Entitlement to service connection for right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran had active service from May 1970 to December 1971 and from December 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and November 2009 issued by the VARO in Seattle, Washington.  Jurisdiction is with the VARO in Oakland, California.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO issued a rating decision denying entitlement to TDIU in February 2010 and the Veteran did not file a Notice of Disagreement.  Therefore, this issue is not before the Board and will not be addressed in this decision.

The claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Board finds that the Veteran should be afforded a VA examination to determine the current nature and severity of all residuals of his PTSD.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration. 

In a July 2007 rating decision, service connection was granted for PTSD and a 30 percent evaluation was assigned from July 11, 2006.  By rating action in November 2009 the 30 percent evaluation for PTSD was increased to 50 percent from September 19, 2008.  
In addition, in a September 2009 rating decision, service connection was granted for residuals of traumatic brain injury (TBI) to include headaches, positional vertigo and light sensitivity.  A 10 percent disability rating was assigned from December 4, 2007.  

The Veteran underwent VA examinations for his PTSD-related symptomatology in September 2006 and September 2008, and underwent VA examinations for his residuals of a TBI in July 2009 and August 2009

At the time of the September 2006 and September 2008 VA PTSD examinations, service connection for residuals of a TBI were not in effect, and accordingly, the September 2006 and September 2008 VA examiners did not address whether the reported symptomatology was relatable to his TBI but only addressed his PTSD.  At the time of the July 2009 and August 2009 VA examination for cognitive disorders as a result of TBI, the examiners limited the examinations to TBI and did not address whether any of the reported symptomatology was relatable to his PTSD.  

 Review of the September 2006, September 2008, July 2009 and August 2009 VA examinations reflects that symptomatology reported at these examinations is congruent and, in some cases, identical, to include loss of memory, concentration, cognitive difficulties, fatigue, sleep disturbance, irritability and anger.  Indeed, review of Diagnostic Codes 8045 [residuals of a TBI] and 9411 [PTSD] reflect that the criteria are often overlapping.  See 38 C.F.R. §§ 4.124a and 4.130, Diagnostic Codes 8045 and 9411.  Specifically, Note (1) of Diagnostic Code 8045 states that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately valuated under another diagnostic code.  In such cases, only one evaluation should be based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions should be performed.  However, if the manifestations are clearly separable, a separate evaluation for each condition should be assigned. 
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban supra; see also Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

There is no instance where a physician, VA or private, has attempted to distinguish whether the Veteran's demonstrated symptomatology is related to his PTSD or his TBI. 

 In light of the Court's holding in Esteban, the overlapping criteria of Diagnostic Codes 8045 and 9411 and the lack of medical evidence differentiating between symptomatology attributable to the Veteran's PTSD and his TBI, the Board finds that a remand is necessary so that appropriate VA examination(s) and opinion(s) may be provided. 


Regarding service connection for a right knee disorder:  The Veteran injured his right foot in service and is service connected for the right foot injury.  He claimed that he injured the right knee at the same time, or that his right knee disorder is secondary to the right foot injury.  

In light of the Veteran's claim, as well as the in-service documented injury to the right foot, VA's duty to assist in providing a VA examination is triggered.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  McLendon held that an examination is required when there is evidence of a current disability, evidence establishing an in-service event, injury or disease, an indication that the current disability may be related to the in-service event, and insufficient evidence to decide the case.  As such, remand is required so that an examination can be conducted.

Because the claim of service connection for a right knee disorder is being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran and his service representative on this claim.

Accordingly, the appeals are REMANDED for the following actions:

1.  The RO/AMC should provide the Veteran and his service representative with appropriate VCAA notice on his claim of service connection for a right knee disorder to include as secondary to a right foot disorder.  A copy of this notice letter should be included in the claims file.

2. The RO/AMC should request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for his right knee disorder to include as secondary to a right foot disorder. since February 2005; and, all VA and non-VA health care providers who provided treatment for his mental health disorders from July 2006 to the present time, not already associated with the claims files.  The RO/AMC must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.  

3. If any outstanding records are appropriately identified and their release authorized (as necessary), the RO/AMC must attempt to obtain them.  All attempts to obtain these records should be documented in the claims file. If no further treatment records exist, the claims file should be documented accordingly. 

4.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any right knee disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.   The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail, and must review the results of any testing prior to completion of the report.  All diagnostic studies deemed warranted by the examiner and all pertinent diagnoses pertaining to the right knee should be fully set forth.  

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to address the following questions, and to provide a rationale for each opinion offered.  

a) Is it at least as likely as not (50 percent or greater probability) that any right knee disability, now present originated in service or within the one-year period immediately after service separation or is otherwise attributable to military service? 

b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability now present was caused or aggravated by his service-connected right foot disability?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for all opinions must be provided.

5.  The Veteran must be scheduled for a VA examination with an appropriate medical professional to address whether the cognitive and/or emotional/behavioral impairment demonstrated by the Veteran is attributable to his service-connected PTSD or his service-connected residuals of a TBI.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Specifically, any noted memory impairment, cognitive difficulties (to include difficulty understanding complex commands, impaired abstract thinking and/or impaired judgment), spatial disorientation and/or disturbance in motivation and mood are related to his service-connected PTSD or his service-connected residuals of a TBI.  The examiner is requested to review all pertinent records associated with the claims file prior to examination.  The examiner is requested to report complaints and clinical findings pertaining to the Veteran's condition in detail.  A complete and clear rationale for all opinions must be provided and a discussion of the facts and principles involved would be of consideration assistance to the Board.  If any other examination and/or testing are deemed necessary by the VA examiner, such should be undertaken. 

6.  Notify the Veteran that it is his responsibility to report for any examinations scheduled, and to cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011). 

7.  The AMC/RO should then readjudicate the claims in light of all of the evidence of record on the merits.  If the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto. 

Thereafter, after completing any further actions needed, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter(s) the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



